



Exhibit 10.22


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of the 25th day of July,
2016 and made effective as of the 1st day of October, 2016 (the “Effective
Date”), by and between the MOHEGAN TRIBAL GAMING AUTHORITY (the “Authority”, or
the “Employer”), an instrumentality of THE MOHEGAN TRIBE OF INDIANS OF
CONNECTICUT (the “Tribe”), a sovereign Indian nation, having an address of One
Mohegan Sun Boulevard, Uncasville, Connecticut 06382, and ROBER C. RUBENSTEIN,
residing at 125 Stonewood Court, Las Vegas, Nevada 89107 (“Executive”).


WITNESSETH:


WHEREAS, the Employer owns and operates, among other things, the Mohegan Sun
casino and resort in Uncasville, Connecticut, a harness racetrack located in
Wilkes-Barre, Pennsylvania known as Mohegan Sun Pocono, along with several
off-track wagering facilities located in the Commonwealth of Pennsylvania, and
has investments in and/or operates other gaming enterprises and other proposed
gaming enterprises and businesses in the United States and abroad (as presently
existing and hereafter developed, the “Business”); and


WHEREAS, the Employer acts with respect to its employees exclusively through its
President/CEO, in whom is vested sole legal authority to make decisions with
respect to Executive’s employment, the terms and conditions of Executive’s
employment and the continuation and/or termination of Executive’s employment;
and


WHEREAS, Executive has significant legal experience in the gaming industry in
leading global business operations, internal controls, corporate legal
departments and counseling senior management for multi-national companies; and
    
WHEREAS, the Employer intends to employ Executive as the Senior Vice President
and General Counsel of the Authority, and is desirous of assuring that Executive
has the authority to fully carry out his duties hereunder, acting through the
President of the Authority.


NOW, THEREFORE, in consideration of the promises and the mutual covenants, terms
and conditions hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency whereof is specifically acknowledged,
the parties hereto hereby agree as follows:


1.
Nature of Services and Duties



(A)The Employer hereby agrees to employ Executive as the Senior Vice President
and General Counsel of the Authority upon the terms set forth herein, and
Executive hereby accepts such employment.


(B)Executive shall perform such duties and services of an executive, managerial
and administrative nature as are customary for a chief legal officer and general
counsel of a similar


1



--------------------------------------------------------------------------------





entity and which, consistent with the foregoing, the Employer may from time to
time through communication from the President/CEO of the Authority hereafter
assign to him. Such duties shall include, but not be limited to: (i) oversight
of all aspects of the legal functions for the Authority, including direct
supervision of all attorneys and legal staff for the Authority and its divisions
and subsidiaries; (ii) advise the Authority regarding business development,
commercial credit, debt offerings, corporate governance, intellectual property,
data privacy, compliance and risk management issues including periodic review
and revision of compliance programs; (iii) primary legal advisor to and
negotiator for the business development executives for national and
international ventures; (iv) in conjunction with the Tribe’s Attorney General,
manage material business and commercial litigation for the Authority; and (v)
serve as executive management team representative responsive to the Audit
Committee. Executive shall report to the President/CEO of the Authority. The
Employer shall not materially restrict, reduce or otherwise limit Executive’s
responsibility or authority without his consent, except for customary limits and
protocols of authority established by the Employer consistent with past
practice.


(C)     Executive shall devote his full time best efforts and ability and all
required business time to the performance of his duties and responsibilities
hereunder to achieve the goals set forth in the Employer’s annual business plan.
Executive shall perform all of his duties to the Employer faithfully,
competently, and diligently. Executive shall comply with Employer’s policies,
including, without limitation, the standards of personal conduct set forth in
Policy #27, as amended from time to time.


(D)    Except for actions of the Executive that could be the basis for
termination for Cause as set forth in Paragraph 7(C), below, the Employer shall
indemnify, defend, and hold Executive harmless, including the payment of
reasonable attorney fees if the Employer does not directly provide Executive’s
defense, from and against all claims made by anyone, including, but not limited
to, a corporate entity, company, other employee, agent, patron, tribal member,
or any member of the general public with respect to any claim that asserts as a
basis, any acts, omissions, or other circumstances involving the performance of
Executive of his duties and services under this Agreement.


2.
Effective Date



This Agreement shall be effective from the Effective Date set forth in the
opening paragraph of this Agreement, provided, however, that Executive shall
have received all required gaming licenses from the State of Connecticut on or
before the Effective Date.


3.
Term



This Agreement shall govern Executive’s employment with the Employer from the
Effective Date through and including March 31, 2020. This Agreement, including
this paragraph, shall automatically renew for additional terms of one (1) year
each unless either party shall notify the other of its or his intention to
terminate, or unless otherwise terminated as provided herein. Any such notice of
intention to terminate shall be delivered not later than one (1) year prior to
the end


2



--------------------------------------------------------------------------------





of the affected term and shall be effective at the end of such term, except as
otherwise provided herein.




4.
Base Annual Salary; Relocation



(A)Commencing with the Effective Date and until September 30, 2017, the Employer
shall pay Executive a Base Annual Salary in the amount of $700,000.00, payable
in equal weekly installments of $13,461.54. Commencing October 1, 2017, and on
each October 1 thereafter during the term of this Agreement, the Base Annual
Salary shall be increased if, and in an amount, mutually agreed to by Executive
and the Employer. Executive shall be permitted to participate in and shall be
eligible for all compensation plans and benefits as available to senior
executive employees at or below his level. For the avoidance of doubt, Executive
shall also participate in any bonus and equity compensation plans existing now
or hereafter available to and at least at the same rate as senior executives of
his level.


(B)In connection with the execution of this Agreement, Executive will receive a
relocation payment in the amount of $100,000.00, which amount shall be subject
to applicable withholding, payable on the Effective Date, in connection with
Executive’s relocation to the area in close proximity to Mohegan Sun (for
purposes hereof, “close proximity” includes, without limitation, New London,
Hartford, Middlesex and New Haven counties, Connecticut). Additionally, the
Executive’s actual expenses of packing, moving, storage, etc. shall be billed to
and paid by Employer and not subject to deductions, which expenses shall not
exceed in the aggregate $25,000.00. In consideration of these payments,
Executive waives any rights or benefits available to Executive associated with
Employer programs or policies dealing with employee relocation. In the event
that Executive resigns his position or is terminated for Cause as set forth in
Paragraph 7(C) within one (1) year after the Effective Date, Executive will be
required to reimburse Employer the unamortized portion of the relocation payment
that is amortized on a straight line basis over the one (1) year period after
the Effective Date. In the event of such resignation or termination for Cause,
Executive agrees to repay such amount to the Employer and the Employer is hereby
authorized to deduct such amount from any wages or other amounts due and owing
to Executive. Executive’s obligations under this Paragraph 4(B) shall survive
any termination or expiration this Agreement and Executive’s employment
hereunder.


5.
Life Insurance



The Employer may, within its discretion, at any time during the term of this
Agreement apply for and procure as owner and for its own benefit insurance on
the life of Executive, in such amounts and in such form as the Employer may
choose. Executive shall have no interest whatsoever in any such policies, but he
shall upon request by the Employer submit to such medical examinations, supply
such information, and execute such documents as may be required by the Employer
or the insurance companies to whom the Employer has made application.






3



--------------------------------------------------------------------------------





6.
Reimbursement of Certain Expenses; Vacation; Medical Benefits



(A)The Employer will reimburse Executive for necessary and reasonable business
expenses incurred by him in the performance of his duties hereunder, provided,
that he shall obtain the approval for such expenditures in accordance with the
procedures adopted by Employer from time to time and generally applicable to its
executive-level employees, including such procedures with respect to submission
of appropriate documentation and receipts. Failure by Executive to follow such
procedures shall entitle the Employer to refuse to reimburse Executive for such
expenses until such time as such failure has been cured. It is understood and
agreed that Employer shall not be responsible for any expense of Executive for
leasing or operation of a vehicle for Executive (except that Executive shall be
entitled to reimbursement for the expenses, including mileage, actually incurred
in connection with his use of his automobile for the business-related purposes
of the Employer), nor for any expense of Executive for legal expenses or tax
planning expenses incurred by Executive in interpreting this or any other
agreement between Executive and Employer.


(B)Executive shall be entitled to four (4) weeks paid vacation per fiscal year
of employment, pro-rated for any partial year.


(C)Executive shall participate in such employee benefit plans and programs
(including but not limited to medical and life insurance programs) as are now or
may hereafter be adopted by the Employer for its executive employees and their
families. The life insurance program shall provide term life insurance coverage
on Executive’s life for the benefit of Executive’s designated beneficiary in an
amount not less than Executive’s Base Annual Salary. Employer shall continue to
provide medical insurance coverage to Executive and his family under its plan
for a period of one (1) year after any termination by Employer of Executive’s
employment hereunder if such termination was without Cause, as hereinafter
defined.


7.
Disability; Termination



(A) If Executive shall become unable to perform all of his duties set forth in
Paragraph 1 of this Agreement due to mental or physical disability, all
compensation and benefits provided in this Agreement shall continue to be paid
and provided in full for a period not exceeding one hundred and eighty (180)
consecutive days. Upon completion of such one hundred and eighty (180) days (or
if Executive shall be disabled by the same incapacity for an aggregate period of
one hundred and eighty (180) days in any period of three hundred and sixty (360)
consecutive days) the Employer may, at its sole option, suspend Executive’s
employment until Executive is recovered (as reasonably certified by a physician
designated by the Employer) from such mental or physical disability. During any
period of suspension on account of disability, Executive shall receive only such
compensation as may be provided under the disability insurance described in
Paragraph 7(B). If the physician designated by the Employer certifies that
Executive is permanently disabled, Employer’s obligations under this Agreement
shall cease; provided, however, Executive shall be entitled to the disability
benefits set forth in Paragraph 7(B) below.




4



--------------------------------------------------------------------------------





(B)Employer, at the sole expense of Employer, shall provide disability insurance
coverage for Executive. Such policy shall provide payment of 50% of Executive’s
Base Annual Salary, commencing with suspension or termination of employment,
pursuant to Paragraph 7(A), above, by reason of physical or mental disability,
and for a period of two (2) years if such disability was the result of injury
and to age 65 if such disability was the result of physical or mental illness.
In the event the Employer is unable to obtain disability insurance in the amount
required, or is unable to obtain all or part of such insurance at standard
rates, the Employer shall at its option obtain part or all of such insurance at
non-standard rates or shall self-insure in whole or in part for the time periods
set forth in this paragraph.


(C)Subject to the provisions of this paragraph, the Employer may terminate
Executive’s employment for Cause, defined as (i) Executive’s violation of the
Restrictive Covenants as defined in Paragraph 10 of this Agreement, (ii) the
loss or suspension by the State of Connecticut or by the Mohegan Tribal Gaming
Commission of Executive’s license for Class III and, as applicable, Class II
gaming for a period of thirty (30) consecutive days, (iii) Executive’s
conviction of any crime involving fraud, theft or moral turpitude, or (iv)
Executive’s intentional or material breach of his obligations under this
Agreement. Employer may suspend Executive without pay upon Executive’s arrest
for any alleged crime against the Employer or any of its affiliates. In the
event that Executive is found not guilty or otherwise exonerated for an alleged
crime against Employer or any of its affiliates, Executive’s suspended pay shall
be reimbursed to him.


Except in the event of suspension upon Executive’s arrest or termination upon
conviction of a crime or loss of license, if Employer desires to terminate
Executive for Cause, Employer shall give written notice specifying the act(s)
claimed to constitute Cause and specifying an effective date of termination,
which date shall be no sooner than thirty (30) days after the giving of such
notice. Employer may, in its sole discretion, give Executive an opportunity to
rectify the reasons for termination. In the event Executive fails to rectify the
act(s) claimed to constitute cause as set forth in the notice of termination,
Executive’s employment with the Employer shall cease effective upon the date
provided in the notice of termination. If such termination is for Cause, then
Executive shall not be entitled to any further compensation from and after the
date of termination.
 
(D)Subject to the provisions of this paragraph, the Employer may terminate
Executive’s employment other than for Cause, as defined above. In the event of
termination other than for Cause, Executive shall be paid, (i) on the date of
such termination, a relocation payment in the amount of $15,000.00, which amount
shall be subject to applicable withholding, and (ii) following such termination,
his Base Annual Salary for a period of twelve (12) months from the date of
termination, provided that, such Base Annual Salary shall be payable to
Executive in the same amount and at the same intervals as would have been paid
had his employment continued, and provided further that all payments of such
Base Annual Salary shall be paid to the Executive’s estate in the event of
Executive’s death prior to the expiration date of this Agreement..


(E)In the event that Executive voluntarily terminates his employment hereunder,
Executive’s employment shall cease as of the date provided in Executive’s notice
to Employer of


5



--------------------------------------------------------------------------------





his voluntary termination, and thereafter, provided that the Employer shall not
then be in material breach of this Agreement, Executive shall not be entitled to
any further compensation hereunder.


8.
Covenants of Executive Not to Compete



Executive acknowledges that with respect to the Business, as defined above, and
in the states of New York, New Jersey, Pennsylvania, Connecticut, Massachusetts,
Rhode Island, Vermont, New Hampshire and Maine (the “Restricted Area”) (i) the
Employer is one of a limited number of entities engaged in the Business; (ii)
his services to the Employer are special and unique; (iii) his work for the
Employer has given him and will continue to give him access to confidential
information concerning the Employer; and (iv) he has the means to support
himself and his dependents other than by engaging in the Business of the
Employer and the provisions of this Paragraph 8 will not impair such ability.
Accordingly, in order to induce the Employer to enter into this Agreement,
Executive covenants and agrees that:


(A)During (i) the course of Executive’s employment by Employer and (ii) for a
period of twelve (12) months following the expiration or termination of his
employment (the “Restricted Period”) Executive shall not, in the Restricted
Area, accept any offer of employment and shall not compete in any manner, either
directly or indirectly, including, without limitation, as an employee or
independent contractor, investor, partner, shareholder, officer, director,
principal, agent or trustee of any entity engaged in casino gaming, in the
Restricted Area, without the express written approval of the Employer; provided,
however, that ownership of less than five percent (5%) of the shares of a
publicly traded company engaged in casino gaming shall not be deemed to violate
this Paragraph.


(B)During the Restricted Period, Executive shall not, directly or indirectly,
hire or solicit any employee of the Employer or any of its affiliates or
encourage any such employee to leave such employment.


(C)Executive’s obligations under this Paragraph 8 shall survive any termination
or expiration this Agreement and Executive’s employment hereunder.


9.
Confidential Information



Executive agrees to receive Confidential Information (as hereinafter defined) of
the Employer in confidence, and not to disclose to others, assist others in the
application of, or use for his own gain, such information, or any part thereof,
unless and until it has become public knowledge or has come into the possession
of such other or others by legal and equitable means, or he is required to do so
by order of a court of competent jurisdiction. Executive further agrees that,
upon termination of his employment with the Employer, all documents, records,
notebooks and similar repositories of or containing Confidential Information,
including copies thereof, then in Executive’s possession, whether prepared by
him or others, will be left with or returned to the Employer. For purposes of
this Paragraph 9, “Confidential Information” means information disclosed to
Executive or known by Executive as a consequence of or arising from or out of
his employment by the Employer, not generally known in the industry in which the
Employer is or may become engaged about the Employer’s Business, products,
processes and/or services. Executive’s obligations under this


6



--------------------------------------------------------------------------------





Paragraph 9 shall survive any termination or expiration of this Agreement and
Executive’s employment hereunder.


10.
Rights and Remedies Upon Breach



Executive acknowledges and agrees that a violation of any provision of Paragraph
8 or 9 of this Agreement (the “Restrictive Covenants”) shall cause irreparable
harm to the Employer and the Employer shall be entitled to specific performance
of this Agreement or an injunction without proof of special damages, together
with costs and attorney’s fees incurred by the Employer in enforcing its rights
under this Agreement. If Executive breaches, or threatens to commit a breach of
any of the Restrictive Covenants, the Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Employer under law or in equity:


(A)The right and remedy to have the Restrictive Covenants specifically enforced
by any court of competent jurisdiction including, without limitation the right
to entry against Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent), without proof of special damages, against
violations of such covenants, threatened or actual, and whether or not then
continuing, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to the Employer and that money damages will
not provide an adequate remedy to the Employer; and


(B)The right and remedy to require Executive to account for and pay over to the
Employer all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transaction
constituting a breach of the Restrictive Covenants. The Employer may set off any
amounts due it under this Paragraph 10(B) against any amounts owed to Executive
under Paragraph 4 or 7.
 
11.
Notice



All notices hereunder shall be in writing. Any notice, request, information,
legal process, or other instrument to be given or served hereunder by any party
to another shall be deemed given or served hereunder by any party to the other
if either delivered personally or sent by prepaid registered or certified mail,
return receipt requested. Any such notice to the Employer shall be sent to the
address set forth in the introductory paragraph of this Agreement to the
attention of the President/CEO of the Authority with a copy to the Attorney
General of the Tribe. Any such notice to Executive shall be sent to his then
current residential address on file with Employer’s Human Resources Department.
Either party may, through written notice to the other party, change the address
of notice as provided in this paragraph.


12.
Entire Agreement; Modification



Except as otherwise provided herein, this Agreement supersedes and cancels any
and all prior agreements between the parties hereto, express or implied,
relating to the subject matter hereof. This Agreement sets forth the entire
agreement of the parties hereto with respect to the subject


7



--------------------------------------------------------------------------------





matter hereof. This Agreement may not be changed, modified, amended or altered
except in a writing signed by both parties.


13.
Non-Waiver



The failure or refusal of either party to insist upon the strict performance of
any provision of this Agreement or to exercise any right in any one or more
instances or circumstances shall not be construed as a waiver or relinquishment
of such provision or right and shall in no way effect such provision or right,
nor shall such failure or refusal be deemed a custom or practice contrary to
such provision or right.


14.
Severability



If any paragraph, term or provision of this Agreement shall be held or
determined to be unenforceable, the balance of this Agreement shall nevertheless
continue in full force and unaffected by such holding or determination. In
addition, in any such event, the parties agree that it is their intention and
agreement that any such paragraph, term or provision which is held or determined
to be unenforceable as written, shall nonetheless be enforced and binding to the
fullest extent permitted by law as though such paragraph, term or provision had
been written in such a manner to such an extent as to be enforceable under the
circumstances. Without limitation of the foregoing, with respect to any
Restrictive Covenant contained herein, if it is determined that any such
provision is excessive as to duration or scope, it is intended that it
nonetheless be enforced for such shorter duration or with such narrower scope as
will render it enforceable.


15.
Governing Law



This Agreement shall be construed in accordance with the laws of the State of
Connecticut without regard to its conflict of laws provisions.


16.
Limited Waiver of Sovereign Immunity



The Employer hereby waives its sovereign immunity from suit for claims by the
Executive for the enforcement of this Agreement and any remedies for breach
thereof. Nothing herein shall limit the Executive’s right to proceed with any
claims otherwise allowed under the laws of the Tribe. The Employer hereby
consents to personal jurisdiction and venue in any court of the State of
Connecticut or any federal court sitting in the State of Connecticut, and the
Mohegan Gaming Disputes Court, and hereby waives any claim that it may have that
such court is an inconvenient forum for the purposes of any proceeding arising
under this Agreement as aforesaid and, with respect to a proceeding in a court
of the State of Connecticut or a federal court sitting in the State of
Connecticut, any requirement that tribal remedies must be exhausted.


17.
Dispute Resolution



Except as otherwise provided herein, whenever during the term of this Agreement,
any disagreement or dispute arises between the parties as to the interpretation
of this Agreement or any rights or obligations arising hereunder, such matters
shall be resolved, whenever possible, by meeting


8



--------------------------------------------------------------------------------





and conferring. Any party may request such a meeting by giving notice to the
other, in which case such other party shall make itself available within seven
(7) days thereafter. If such matters cannot be resolved within ten (10) days
after such meeting, either party may seek a resolution by binding arbitration in
accordance with the then prevailing rules of the American Arbitration
Association (or any successor thereto to the extent not inconsistent herewith),
upon notice to the other party of its intention to do so. The parties agree that
in any such arbitration each party shall be entitled to discovery as provided by
the Federal Rules of Civil Procedure. All hearings shall be conducted in
Hartford County, Connecticut within fifteen (15) days after the arbitrator is
selected and shall be conducted in his or her presence. The decision of the
arbitrator will be final and binding on the parties. The costs and expenses of
the arbitration shall be shared equally by the parties.


18.
Gaming Disputes Court Jurisdiction



The parties agree that should any dispute arise under this Agreement or for the
enforcement of the arbitration provisions in Paragraph 17, the Mohegan Gaming
Disputes Court shall be used as a forum only if a state or federal court denies
jurisdiction to (a) enforce the requirement that the parties submit disputes to
arbitration as required by Paragraph 17, and (b) enforce the arbitration
decision as provided in Paragraph 17.


19.
Headings



The headings of this Agreement are inserted for convenience only and shall not
be considered in construction of the provisions hereof.


20.
Assignment and Successors; Binding Effect



The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors of the Employer and may
be assigned by the Employer, for all or any part of the term hereof, provided
that the Employer shall continue to be financially responsible to Executive
hereunder. Executive shall have no right to assign, transfer, pledge or
otherwise encumber any of the rights or to delegate any of the duties created by
this Agreement without prior written consent of the Employer. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Employer, its successors and assigns, and Executive, his heirs and legal
representatives.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]




9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Employer and Executive have executed this Agreement on
the date and year first above written.


EMPLOYER:                        EXECUTIVE:


Mohegan Tribal Gaming Authority                




By: /s/ Robert Soper                    /s/ Robert C. Rubenstein
Robert Soper                    Robert C. Rubenstein
President/CEO




STATE OF CONNECTICUT )
) ss. Uncasville            July 25, 2016
COUNTY OF NEW LONDON)            




Personally, appeared Robert Soper, President/CEO of the Mohegan Tribal Gaming
Authority, an instrumentality of The Mohegan Tribe Indians of Connecticut,
signer and sealer of the foregoing instrument, and acknowledged the same to be
his free act and deed and the free act and deed of the Mohegan Tribal Gaming
Authority, before me.


______________________________
Notary Public
My Commission Expires:
Commissioner of Superior Court




STATE OF UTAH )
) ss.                 July 25, 2016
COUNTY OF SUMMIT )            




Personally, appeared Robert C. Rubenstein, signer and sealer of the foregoing,
instrument, and acknowledged the same to be his free act and deed, before me.


    
/s/ Joseph Donovan
Notary Public
My Commission Expires: 9/28/2019
                            Commissioner of Superior Court






10

